Citation Nr: 0021878	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart attack.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



REMAND

The veteran served on active duty from September 1968 to 
August 1972, and from July 1985 to October 1994, with prior 
unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and February 1999 rating 
decisions by the RO that, among other things, denied a claim 
of entitlement to service connection for a heart attack.

The record indicates that the veteran was scheduled for a 
hearing before a member of the Board in Washington, DC on 
August 1, 2000.  That same day, however, the veteran 
apparently became ill which necessitated immediate 
hospitalization.  In an August 2000 letter, the veteran's 
representative noted that the veteran still desired a Board 
hearing, but only if it were conducted at the Columbia RO, 
either by videoconference or before a traveling member of the 
Board.  Since the Board may not proceed until the veteran is 
afforded the opportunity for such a hearing, 38 U.S.C.A. 
§ 7107(b) (West Supp. 2000), the case must be REMANDED to the 
RO for the following actions:

Arrangements should be made for the 
veteran to appear at either an electronic 
hearing or a hearing before a member of 
the Board at the Columbia RO.  He and his 
representative should be given an 
opportunity to prepare for any scheduled 
hearing.

No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 3 -


